TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00606-CR


Anthony Perez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-07-904041, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R
PER CURIAM
		The appellant's brief in this cause is overdue.  When no brief was filed by the
original due date of October 8, 2008, this Court's clerk sent a notice of overdue brief.  Appellant
responded by filing a motion for extension of time to file brief, which was granted.  However,
appellant did not file a brief by the extended deadline of November 24, 2008.  Appellant's brief
is due on February 17, 2009.  No further extensions will be granted.
		Ordered January 22, 2009.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish